Citation Nr: 1146885	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for muscle aches and pains (other than right upper leg and groin strain), to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 1993 with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran also appealed claims of service connection for headaches, chronic obstructive pulmonary disease (COPD), and right upper leg and groin strain, as well as a claim for increased rating for posttraumatic stress disorder (PTSD) that the RO denied in a rating decision.  A January 2010 rating decision granted the claim for right upper leg and groin strain, and a November 2010 rating decision granted the claims for COPD and headaches.  These grants represent full grants of the benefits sought on appeal for these issues.  Therefore, these issues are not before the Board.  Regarding the claim for increased rating for PTSD, a November 2010 rating decision increased the disability rating for this disorder to 100 percent, effective December 16, 2005, the date of the claim for increase.  Since no higher rating is available for PTSD under the available diagnostic criteria, this grant also represents a total grant of benefits sought on appeal.  Therefore, the claim for increase no longer remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have a current diagnosis of a muscle ache and pain disability other than his already service-connected right upper leg and groin strain.


CONCLUSION OF LAW

The Veteran's claimed muscle ache and pain disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2006 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's muscle aches and pains are not diseases subject to presumptive service connection.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic criteria found in 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).  

The Veteran's service records demonstrate that he served in the Southwest Asia theater of operations from June 1991 to September 1991 and received the Southwest Asia Service Medal.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a Persian Gulf Veteran is confirmed.  

As an initial matter, the Board notes that the Veteran was already granted service connection for right upper leg and groin strain in a January 2010 rating decision.  Additionally, the Veteran was denied service connection in June 2009 and February 2010 for fibromyalgia due to the lack of a diagnosis of fibromyalgia for VA compensation purposes.  Therefore, the analysis below will pertain only to a muscle ache and pain disability other than right upper leg and groin strain and fibromyalgia.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service treatment records are negative for any complaints or treatment for any muscle ache and pain disability.  On separation examination in January 1993, the Veteran made no complaints about his muscles, and no disability was found relating to muscle aches and pains.  

Similarly, the competent evidence does not show any post-service diagnoses or treatment for a muscle ache and pain disability.  Although VA and private medical records show intermittent treatment for joint disabilities, including gout, pain in various joints, and arthritis, they are negative for any specific disabilities relating to the Veteran's muscles.  Indeed on VA examination in March 2006, the Veteran was found to have muscle aches and pains without any objective findings.  Furthermore, at an April 2010 VA muscles examination, the Veteran was only diagnosed with chronic strain of the hamstring and groin muscles of the right lower extremities, for which he has already been service-connected.  

While the Veteran has complained of muscle pain, pain is not analogous to disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In regard to service connection, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Absent evidence of a current disability, service connection for a muscle ache and pain disability (other than right upper leg and groin strain) must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no competent medical evidence of record that demonstrates the current presence of a muscle ache and pain disability (other than right upper leg and groin strain).  Because no muscle ache and pain disability (other than right upper leg and groin strain) has been currently diagnosed in this case, the Board finds that service connection for a muscle ache and pain disability (other than right upper leg and groin strain) is not warranted.  The evidence does not show that it is at least as likely as not that the Veteran has any current disability of the muscles other than right upper leg and groin strain that is attributable to his service or any event in service.

The Board has also considered whether service connection for a muscle ache and pain disability (other than right upper leg and groin strain) as the result of an undiagnosed illness is warranted because the Veteran is shown to have served in the Southwest Asia theater of operations during the Persian Gulf War.  However, the March 2006 and April 2010 VA examinations found no evidence of a muscle ache and pain disability (other than right upper leg and groin strain).  In the absence of pathology, the Board finds that no muscle ache and pain disability (other than right upper leg and groin strain) is manifest to the degree of 10 percent or more such that service connection as the result of an undiagnosed illness could be awarded.  38 C.F.R. §§ 3.317(a)(1)(i); 4.73, Diagnostic Codes 5301-5314, 5316-5329 (2011).  

The Board has considered the Veteran's claim that he has a muscle ache and pain disability (other than right upper leg and groin strain) which is related to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as muscle pain, but he is not competent to provide a medical diagnosis for any muscle ache and pain disability or to relate any muscle ache and pain disability medically to his service.  

The competent evidence of record does not demonstrate that the Veteran has a muscle ache and pain disability (other than right upper leg and groin strain) related to his period of service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for muscle aches and pains (other than right upper leg and groin strain) is denied.


REMAND

Regarding the Veteran's claim for service connection for a gastrointestinal disability, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Service treatment records are negative for any complaints or treatment for a gastrointestinal disability.  However, in an October 2008 VA examination, the Veteran reported that in approximately 1992 during service, he began to have symptoms of gastroesophageal reflux.  The Veteran was diagnosed with mild gastroesophageal reflux with no serious sequela.  On VA examination in June 2010, the Veteran was found to have gastroesophageal reflux disease (GERD), which was a condition with a clear and specific etiology.  The examiner opined that the GERD was not caused by any specific exposure, injury, or event experienced by the Veteran during his period of service in Southwest Asia because there was no evidence to support his claim that the GERD was caused by exposure to chemicals, gases, or smoke during his service in the Gulf War.  However, the Board notes that the Veteran only served in the Southwest Asia theater of operations from June 1991 to September 1991.  It does not appear that any opinion has been provided regarding whether the Veteran's GERD is directly related to the rest of his period of service.  In light of the Veteran's assertion that his GERD symptoms had their onset in approximately 1992 during service, a medical opinion regarding whether the Veteran's gastrointestinal disability is related to his period of service other than in the Southwest Asia theater of operations would be significant in this case.  Further, appellant should again be instructed to submit any evidence he has of any gastrointestinal treatment or complaints since separation from service.

As it remains unclear to the Board whether the Veteran's current gastrointestinal disability is directly related to his period of service, it is necessary to have a medical opinion discussing the relationship between his current gastrointestinal disability and his period of service other than in the Southwest Asia theater of operations based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that another examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Appellant is again instructed to submit, or provide to the RO/AMC any information he has regarding gastrointestinal complaints, or especially treatment he has had since separation from service.  He should provide copies of treatment records, or identify the approximate dates and locations of treatments, and provide release forms for VA to get the records, if any are specified.  If no records are identified, that will be taken as an indication that there was no treatment in the years immediately following service until that which is reported in the record.  Attempts to obtain any records should be documented in the claims folder.

2.  Schedule the Veteran for a VA examination to determine whether there is a relationship between any current gastrointestinal disability and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder is etiologically related to any incident or event of the Veteran's period of active service, other than due to exposure to chemicals, gases, or smoke while serving in the Southwest Asia theater of operations.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


